 

 

 

 

AMENDMENT N° 7

 

 

TO THE

 

 

FULL SCALE SYSTEM DEVELOPMENT CONTRACT

 

No. IS-10-021

 

Between

 

Iridium Satellite LLC

 

And

 

THALES ALENIA SPACE FRANCE

 

for the

 

IRIDIUM NEXT SYSTEM



 

 



PREAMBLE

 

This Amendment N° 7 (the “Amendment”) to the Full Scale System Development
Contract No. IS-10-021 signed on June 1, 2010 between Iridium Satellite LLC and
Thales Alenia Space France for the Iridium Next System, as amended, (the
“Contract”) is entered into on this 12th day of March, 2012 by and between
Thales Alenia Space France, a company organized and existing under the laws of
France, having its registered office at 26 avenue Jean François Champollion
31100 Toulouse – FRANCE (“Contractor”), and Iridium Satellite LLC, a limited
liability company organized under the laws of Delaware, having an office at 1750
Tysons Boulevard, Suite 1400, McLean, VA 22102 - USA (“Purchaser”).

 

RECITALS

 

WHEREAS, the Parties have agreed to implement a [***] into the Satellite design
to [***];

 

WHEREAS, the Parties have agreed to share equally the total cost to implement
such [***]; and

 

WHEREAS, the Parties wish to clarify the description of a “[***]”, as that term
is used in the SOW.

 

NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and adequacy of which are hereby expressly
acknowledged, and intending to be legally bound, the Parties hereby agree as
follows:

 

Article 1:Capitalized terms used but not defined in this Amendment shall have
the meanings ascribed thereto in the Contract or any amendments thereto, as the
case may be.

 

Article 2:Customer’s portion of the cost to implement the [***] in the Satellite
design, [***] U.S. Dollars (US$[***]), shall be deducted from the Adjustment
leaving a remaining Adjustment balance of [***] U.S. Dollars (US$[***]).

 

Article 3:Article 1 of the Contract is hereby revised to add the following new
definition.

 

“[***]” means the [***] established by Customer and Contractor to [***].”

 

Article 4:The Parties agree that the [***] to be developed and approved by the
[***] of the Parties shall be the baseline for the NEXT System.

 

Article 5:Customer agrees that Contractor shall not be responsible for the cost
of future change(s) to the Satellite design if solely required for compliance
with [***].

 

Article 6:The Parties agree to amend Note 1 in Appendix C of the SOW to add the
following qualifications to the description of a “[***]”, as that term is used
in paragraph 4.7.8.1 of the SOW:

 

[***]

 

Article 7:If the Launch date of the first Satellite Batch is delayed solely due
to implementation of the [***], the Grace Period of the first Satellite Batch
will be extended by [***] days.

 

 

 

Iridium / Thales Alenia Space Confidential & Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



1

 

 

Article 8:This Amendment may be executed and delivered (including via facsimile
or other electronic means) in one or more counterparts, each of which shall be
deemed to be an original, but all of which shall constitute one and the same
agreement.

 

Article 9:All other provisions of the Contract not expressly referred to in this
Amendment remain in full force and effect.

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble.

 

 

IRIDIUM SATELLITE LLC   THALES ALENIA SPACE FRANCE       /s/ S. Scott Smith  
/s/ Nathalie Smirnov S. Scott Smith   Nathalie Smirnov Executive Vice President,
  Senior Vice President, Satellite Development & Operations   System & Payload –
Telecom

 

 

Iridium / Thales Alenia Space Confidential & Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 



2

 

